04/29/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs April 2, 2019

                STATE OF TENNESSEE v. PATRICK BUMPUS

                   Appeal from the Circuit Court for Dyer County
           Nos. 17-CR-243, 18-CR-06, 18-CR-07 R. Lee Moore, Jr., Judge
                     ___________________________________

                           No. W2018-01034-CCA-R3-CD
                       ___________________________________


Defendant, Patrick Bumpus, appeals the trial court’s denial of his motion to withdraw his
guilty plea, alleging that he received ineffective assistance of counsel and that his guilty
plea was unknowing and involuntary. The State concedes that the trial court erred by
summarily denying the motion. We reverse the judgment of the trial court and remand
the case for an evidentiary hearing.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

TIMOTHY L. EASTER, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and ALAN E. GLENN, J., joined.

Patrick L. Bumpus, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Danny H. Goodman, Jr., District Attorney General; and Karen Burns,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

       On August 14, 2017, Defendant was indicted in case number 17-CR-243 for one
count of aggravated assault by strangulation. Trial counsel was appointed at Defendant’s
arraignment on August 21, 2017. On February 12, 2018, Defendant was indicted in case
number 18-CR-06 for one count of aggravated burglary, one count of aggravated
domestic assault, and one count of coercion of a witness. That same day, Defendant was
indicted in case number 18-CR-07 for one count of aggravated domestic assault and two
counts of aggravated assault. That same day, Defendant filed a pro se “Motion
Requesting New Attorney,” alleging that he had received “ineffective counseling” due to
trial counsel’s failure to provide him with copies of his discovery despite numerous
requests, failure to respond to phone calls and letters, failure to convey a plea offer from
the State and “forcing” Defendant to set the case for trial, and failure to investigate the
case and hire an investigator. Defendant’s motion was denied by the trial court on
February 20, 2018.

       Defendant pled guilty on May 8, 2018, the day before case number 17-CR-243
was set for trial. In case number 17-CR-243, Defendant pled guilty to the reduced charge
of domestic assault in exchange for a sentence of 11 months and 29 days “suspended to
time served” with the remainder on supervised probation. In case number 18-CR-06,
Defendant pled guilty to one count of aggravated burglary, one count of aggravated
assault, and one count of coercion of a witness in exchange for concurrent, three-year
sentences. In case number 18-CR-07, Defendant pled guilty to three counts of
aggravated assault in exchange for concurrent three year sentences. The sentences in
each of the three cases were ordered to be served consecutively to each other for a total
effective sentence of six years, 11 months, and 29 days, with six years to be served in the
Department of Correction.

       On May 14, 2018, Defendant filed a pro se “Motion to Appeal Best Interest Plea
Agreement,” asserting that due to various alleged deficiencies of trial counsel,
“Defendant [had] no choice, but to plea out in open court, or be misrepresented in tr[ia]l.”
On May 16, 2018, the trial court denied the motion, stating that “[a]ny appeal of this
judgment must be directed to the Court of Criminal Appeals.” On June 4, 2018,
Defendant filed a pro se “Motion to Withdraw Plea Agreement” in the trial court, raising
the exact same claims as his prior motion.1 On June 6, 2018, the trial court entered an
order denying Defendant’s motion without a hearing. The trial court noted that
Defendant raised “seven or eight things which appear to be claims for ineffective
assistance of counsel” but stated that “[t]he [c]ourt cannot convert his Motion to



        1
           The handwritten motions appear to be exact duplicates of each other with Defendant simply
drafting a new first page containing the heading for the “Motion to Withdraw” and correcting the date on
the certificate of service from “the 9th day of May” to “the 19th day of May.” The same day Defendant
filed his “Motion to Withdraw” in the trial court, he filed in this Court his notice of appeal from the trial
court’s order on his “Motion to Appeal.” Because of the extreme similarity between the two motions, we
consider both of the trial court’s orders in our resolution of this matter even though the order denying the
“Motion to Withdraw” was filed two days after Defendant filed his notice of appeal with this Court. See
Tenn. R. App. P. 4(d) (addressing premature notices of appeal); see also State v. Philip Michael
Patterson, No. E2007-02788-CCA-R3-CD, 2010 WL 4540065, at *4 (Tenn. Crim. App. Nov. 10, 2010)
(stating that a pro se notice of appeal should have been construed as a motion to withdraw guilty plea as
well as a prematurely filed notice of appeal due to the defendant’s allegations therein that he did not
knowingly enter his plea), no perm. app. filed.
                                                     -2-
Withdraw his plea agreement to a Petition for Ineffective Assistance of Counsel.” The
trial court found that Defendant entered his plea knowingly and voluntarily.2

        On appeal, Defendant again asserts various grounds of ineffective assistance of
counsel, including the failure to file a motion to suppress, failure to investigate, and
failure to provide Defendant with a copy of the discovery, as well as an allegation that his
guilty plea was not knowing and voluntary. The State responds that due to Defendant’s
allegations of ineffective assistance of counsel, Defendant was entitled to a hearing on his
motion to withdraw his guilty plea and that this matter should be remanded to the trial
court. We agree with the State.

        “A defendant does not have a unilateral right to withdraw a plea.” State v. Crowe,
168 S.W.3d 731, 740 (Tenn. 2005) (citing State v. Mellon, 118 S.W.3d 340, 345 (Tenn.
2003)). However, after the imposition of the sentence but before the judgment becomes
final, Tennessee Rule of Criminal Procedure 32(f)(2) allows a court to set aside a guilty
plea “to correct manifest injustice.” See State v. Green, 106 S.W.3d 646, 650 (Tenn.
2003) (holding that a judgment of conviction becomes final 30 days after entry of the
guilty plea). Rule 32(f) does not define “manifest injustice,” which must be determined
by trial and appellate courts on a case-by-case basis. State v. Turner, 919 S.W.2d 346,
355 (Tenn. Crim. App. 1995). The defendant has the burden of establishing that a guilty
plea should be withdrawn to prevent manifest injustice. Id.

       In this case, we cannot reach the merits of Defendant’s claim because the trial
court denied him the opportunity to present any evidence and testimony to support his
allegations. This Court has previously held that where a defendant raises allegations of
ineffective assistance of counsel in a motion to withdraw his guilty plea, the trial court
errs by summarily denying the motion without an evidentiary hearing. State v. Gregory
Darnell Valentine, No. M2010-02356-CCA-R3-CD, 2012 WL 3263117, at *2 (Tenn.
Crim. App. Aug. 10, 2012) (citing State v. Jerry Louis Fitzgerald, Jr., No. W2009-
02520-CCA-R3-CD, 2010 Tenn. Crim. App. LEXIS 703 (Tenn. Crim. App. at Jackson,
Aug. 20, 2010), no perm. app. filed), no perm. app. filed. Allegations of constitutional
violations, such as ineffective assistance of counsel or an involuntary guilty plea, may be
appropriately addressed pursuant to a timely motion to withdraw a guilty plea because a
violation of a constitutional right creates a manifest injustice as a matter of law. See
Crowe, 168 S.W.3d at 742-43. However, addressing Defendant’s claims does not require
converting his motion to withdraw his guilty plea into a petition for post-conviction relief
because “[t]he concept of manifest injustice under Rule 32(f) is not identical to the

        2
           On June 12, 2018, Defendant filed a “Motion Requesting Suspended Sentence,” which was
denied by the trial court on June 22, 2018. The trial court’s order also references a “Petition for Relief
from Conviction or Sentence” that was filed on June 13, 2018, and that “will be handled in a separate
order.” However, neither the petition nor the order is in the record on appeal. Thus, it is unclear what the
basis of that petition was or whether that matter is still pending in the trial court.
                                                      -3-
requirements of constitutional due process” under post-conviction. State v. Antonio
Demonte Lyons, No. 01C01-9508-CR-00263, 1997 WL 469501, at *7 (Tenn. Crim. App.
Aug. 15, 1997) (holding that it was, in fact, error for the trial court to do so); accord
David Wayne Hearing v. State, No. E2006-00362-CCA-R3-PC, 2006 WL 3813625, at *1
(Tenn. Crim. App. Dec. 28, 2006), no perm. app. filed; cf. James L. Lessenberry v. State,
No. W2010-01549-CCA-R3-PC, 2011 WL 13165163, at *10 (Tenn. Crim. App. Oct. 10,
2011) (noting the differences in the procedural postures of a motion to withdraw a guilty
plea and a petition for post-conviction relief), no perm. app. filed. Indeed, “although
there may be considerable overlap between the standards, manifest injustice allows a trial
judge greater latitude than the constitutional requirements” and “is more inclusive and
less stringent than constitutional abridgement.” Antonio Demonte Lyons, 1997 WL
469501, at *7-8.

       The trial court in this case erred by concluding that it could not address
Defendant’s claims of ineffective assistance of counsel under a motion to withdraw his
guilty plea. Because Defendant’s allegations of ineffective assistance of counsel, if true,
may justify a finding of manifest injustice, we must reverse the judgment of the trial court
summarily denying the motion and remand this case for an evidentiary hearing.



                                          ____________________________________
                                          TIMOTHY L. EASTER, JUDGE




                                            -4-